[Cite as State v. Guyton, 2021-Ohio-3725.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. No.       29913

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
JUSTIN E. GUYTON                                     COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 09 12 3554

                                 DECISION AND JOURNAL ENTRY

Dated: October 20, 2021



        SUTTON, Judge.

        {¶1}     Defendant-Appellant Justin Guyton appeals the judgment of the Summit County

Court of Common Pleas. For the reasons that follow, this Court affirms.

                                                I.

                                  Relevant Background Information

        {¶2}     In 2009, a grand jury indicted Mr. Guyton on two counts of aggravated robbery,

pursuant to R.C. 2911.01(A)(1); two counts of having weapons while under disability, pursuant

to R.C. 2923.13(A)(2); one count of theft, pursuant to R.C. 2913.02(A)(1); one count of petty

theft, pursuant to R.C. 2913.02(A)(1); and specifications for having a firearm and being a repeat

violent offender. Further, in 2010, the grand jury issued a supplemental indictment charging Mr.

Guyton with additional counts of aggravated robbery and having weapons while under disability,

and an additional firearm specification.
                                                 2


       {¶3}    On May 20, 2010, Mr. Guyton signed a written guilty plea, which was journalized

by the trial court, admitting guilt on three counts of aggravated robbery and a firearm

specification. In so doing, Mr. Guyton acknowledged he understood the guilty plea and wished

to waive “all of the rights” set forth therein, including his right to a trial by jury where the

prosecutor had the burden to prove Mr. Guyton’s guilt beyond a reasonable doubt “on each and

every element of each crime of which [he was] charged” and his right to demand the attendance

of witnesses at trial and to cross-examine witnesses who testified against him. As part of this

plea agreement, the State dismissed the remaining counts against Mr. Guyton and the trial court

sentenced him to eighteen years imprisonment, instead of the maximum of forty-eight years that

could have been imposed if the State were successful on all counts of the indictment at trial.

       {¶4}    Over a decade later, and after two failed attempts to vacate his sentence without

filing a timely appeal, Mr. Guyton sought to withdraw his guilty plea alleging: (1) he “had the

right to face the person who accused him of criminal charges[;]” (2) the indictment “failed to list

a victim of aggravated robbery[,]” (3) his counsel was ineffective for failing to advise him there

was “no victim of a crime listed in the record[.]” The State opposed the motion arguing Mr.

Guyton did not meet his burden to prove a manifest injustice had occurred in the making of the

plea agreement. Additionally, the State raised the issue of timing and the fact Mr. Guyton waited

over a decade to file this motion, with no explanation as to the reason for a such a delay.

       {¶5}    On January 18, 2021, the trial court denied Mr. Guyton’s motion to withdraw his

guilty plea. It is from this journal entry Mr. Guyton appeals raising two assignments of error for

our review. We consolidate Mr. Guyton’s assignments of error in order to better facilitate our

analysis.
                                                3


                                               II.

                                 ASSIGNMENT OF ERROR I

       [THE TRIAL] COURT ABUSED ITS DISCRETION BY NOT GRANTING
       MOTION FOR [WITHDRAWAL] OF GUILTY PLEA WHILE KNOWING
       THAT THE RECORD CLEARLY PROVES THAT THERE IS NO
       EVIDENCE TO INDICATE THAT AN [AGGRAVATED] ROBBERY WAS
       COMMITTEED AGAINST A PERSON, PLACE OR THING TO JUSTIFY
       ACCEPTANCE OF [MR. GUYTON’S] GUILTY PLEA.

                                    ASSIGNMENT OF ERROR II

       TRIAL ATTORNEY WAS ABSOLUTELY INEFFECTIVE FOR FAILING
       TO FILE MOTION FOR DISCOVERY AND TO INFORM [MR.
       GUYTON] THAT THERE WAS NO EVIDENCE IN THE RECORD TO
       INDICATE THAT THE CRIME OF [AGGRAVATED] ROBBERY WAS
       COMMITTTED[.]

       {¶6}    In his two assignments of error, Mr. Guyton argues the trial court erred in denying

his motion to withdraw his guilty plea and his trial counsel was ineffective. For the following

reasons, this Court disagrees.

       {¶7}     “Crim.R. 32.1 provides that a trial court ‘after sentence may set aside the

judgment of conviction and permit the defendant to withdraw his or her plea’ to correct a

‘manifest injustice.’” State v. Mills, 9th Dist. Summit No. 29224, 2019-Ohio-2205, ¶ 8, quoting

State v. Bravo, 9th Dist. Summit No. 27881, 2017-Ohio-272, ¶ 6. “Manifest injustice relates to

some fundamental flaw in the proceedings which result[s] in a miscarriage of justice or is

inconsistent with the demands of due process.” Id. Moreover, “[i]t is the defendant’s burden to

demonstrate the existence of a manifest injustice.” Id., citing State v. Robinson, 9th Dist.

Summit No. 28065, 2016-Ohio-8444, ¶ 11.

       {¶8}    “Ineffective assistance of counsel can form the basis for a claim of manifest

injustice to support withdrawal of a guilty plea pursuant to Crim.R. 32.1.” State v. Graham, 9th

Dist. Summit No. 28153, 2017-Ohio-908, ¶ 8. In addition, “[t]his Court has held that [a] guilty
                                                 4


plea is not voluntary if it is the result of ineffective assistance of counsel.” (Internal quotations

and citation omitted.) Bravo at ¶ 7. “This Court uses a two-step process as set forth in

Strickland v. Washington, 466 U.S. 668, 687 (1984), to determine whether a defendant’s right to

the effective assistance of counsel has been violated.” Bravo at ¶ 8. Importantly:

       When the Strickland test is applied to guilty pleas, the defendant must first show
       that counsel’s performance was deficient. Next, the defendant must show that
       there is a reasonable probability that but for counsel’s errors, he would not have
       pleaded guilty. The mere fact that, if not for the alleged ineffective assistance, the
       defendant would not have entered the guilty plea, is not sufficient to establish the
       necessary connection between the ineffective assistance and the plea; instead, the
       ineffective assistance will only be found to have affected the validity of the plea
       when it precluded the defendant from entering the plea knowingly and
       voluntarily.

(Internal quotations and citations omitted.) Bravo at ¶ 9, quoting State v. Gegia, 157 Ohio

App.3d 112, 2004-Ohio-2124, ¶ 17 (9th Dist.). Further, as to the second prong of Strickland,

that there is a reasonable probability that but for counsel’s errors, he would not have pleaded

guilty, a defendant “must do more than present post hoc assertions * * * about how he would

have pleaded but for his attorney’s deficiencies.” State v. Romero, 156 Ohio St. 3d 468, 2019-

Ohio-1839, ¶ 28. (Internal quotation and citation omitted.) Instead, “[t]he trial court should look

to contemporaneous evidence that substantiates [a defendant]’s statements.” Id. Moreover,

“[t]he Ohio Supreme Court has recognized that a court need not analyze both prongs of the

Strickland test, where the issue may be disposed upon consideration of one of the factors.”

Bravo at ¶ 10.

       {¶9}      “An appellate court reviews a trial court’s order denying a motion to withdraw a

guilty plea for an abuse of discretion.” State v. West, 9th Dist. Lorain No. 17CA011110, 2018-

Ohio-1176, ¶ 6. An abuse of discretion occurs when the trial court’s judgment is unreasonable,

arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).
                                                  5


       {¶10} In the present matter, Mr. Guyton argues the indictment was defective for failing

to name a victim of the aggravated robbery, there was no victim named in the record, and

counsel was ineffective for failing to seek discovery and disclose these alleged deficiencies to

Mr. Guyton prior to the plea agreement. In accordance with Crim.R. 7(B), an indictment shall:

       contain a statement that the defendant has committed a public offense specified in
       the indictment. The information shall be signed by the prosecuting attorney or in
       the name of the prosecuting attorney by an assistant prosecuting attorney and shall
       contain a statement that the defendant has committed a public offense specified in
       the information. The statement may be made in ordinary and concise language
       without technical averments or allegations not essential to be proved. The
       statement may be in the words of the applicable section of the statute, provided
       the words of that statute charge an offense, or in words sufficient to give the
       defendant notice of all the elements of the offense with which the defendant is
       charged.

Further, as this Court has previously stated, “[t]he name of the victim and the property stolen

are not essential elements of the crime of aggravated robbery.          They, therefore, need not be

included in the indictment.” State v. Campbell, 9th Dist. Summit No. 12149, 1985 WL 4374, *2

(Dec. 11, 1985).

       {¶11} Here, the indictment for aggravated robbery reads, in relevant part, as follows:

       [O]n or about the 13th day of November, 2009, in the County of Summit and
       State of Ohio, [Mr. Guyton], did commit the crime of AGGRAVATED
       ROBBERY in that he did, in attempting or committing a theft offense, as defined
       in Section 2913.01 of the Ohio Revised Code, or in fleeing immediately after the
       attempt or offense, have a deadly weapon, to wit: handgun on or about the
       offender’s person or under the offender’s control and either display the weapon,
       brandish it, indicate that the offender possesses it, or use it, in violation of Section
       2911.01(A)(1) of the Ohio Revised Code[.]

Mr. Guyton’s indictment properly tracks the language in R.C. 2911.01(A)(1), for the crime of

aggravated robbery. As such, pursuant to Crim.R. 7(B), the indictment is sufficient. Further,

even if the indictment were flawed in some manner, Mr. Guyton waived any “claims relating to

the deprivation of constitutional rights that occurred prior to the entry of the guilty plea.” Tollett
                                                 6


v. Henderson, 411 U.S. 258, 267 (1973). See also Ross v. Common Pleas Court of Auglaize

County, 30 Ohio St.2d 323 (1972) (valid guilty plea by counseled defendant waives all

nonjurisdictional defects in prior stages of proceedings). Indeed, if Mr. Guyton had decided to

go forward with a jury trial, instead of accepting a plea offer, the State would have been

obligated to prove Mr. Guyton committed each and every element of the crimes charged beyond

a reasonable doubt, which may have included testimony from one or more victims. However,

because Mr. Guyton pleaded guilty to three counts of aggravated robbery and the gun

specification, he waived his rights to compulsory process and to cross-examine any witnesses

who may have testified against him at trial. Additionally, with respect to trial counsel’s decision

not to request discovery, this Court has stated “the omission is largely a matter of trial strategy,

which does not demonstrate ineffective assistance.” State v. Kirkendoll, 9th Dist. Lorain No.

19CA011465, 2019-Ohio-5019, ¶ 16, quoting State v. Williams, 9th Dist. Lorain No.

09CA004830, 1991 WL 43317, *4 (Mar. 27, 1991). Thus, based upon the foregoing, Mr.

Guyton’s counsel’s performance, relating to the indictment, discovery, and guilty plea was not

deficient under Strickland and Mr. Guyton failed to meet his burden to demonstrate the existence

of a manifest injustice.

       {¶12} Given the foregoing, we cannot say the trial court abused its discretion in denying

Mr. Guyton’s motion to withdraw his guilty plea.

       {¶13} Mr. Guyton’s two assignments of error are overruled.

                                                III.

       {¶14} For the foregoing reasons, Mr. Guyton’s two assignments of error are overruled.

The judgment of the Summit County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.
                                                 7




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     BETTY SUTTON
                                                     FOR THE COURT



HENSAL, P. J.
CARR, J.
CONCUR.


APPEARANCES:

JUSTIN E. GUYTON, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.